per CURIAM:
El 18 de diciembre de 1985 el Lie. Govén D. Martínez Suris, Director de Inspección de Notarías, le in-formó a este Tribunal que desde el 14 de abril de 1985 el nota-rio Carlos A. Todd no había rendido índices notariales. El 28 de enero de 1986 el licenciado Martínez Suris nos informó que el letrado había renunciado al ejercicio de la notaría efectivo al 31 de diciembre de 1985 y que había acreditado la entrega de los protocolos y registros de afidávit al archivero general del Distrito Notarial de San Juan.
El expediente personal del notario Carlos A. Todd refleja que solamente en una ocasión anterior tuvimos que intervenir para recordarle de sus deberes notariales cuando remitió tar-díamente la escritura sobre protocolización de poder otorgada en diciembre de 1981 y que desde entonces sus protocolos han cumplido con las normas pautadas para el ejercicio del nota-riado.
Del informe del Director de Inspección de Notarías se des-prende que durante el tiempo en que el notario no rindió sus índices notariales otorgó tres (3) afidávit durante el mes de *11mayo de 1985. El resto del tiempo no estuvo activo en la notaría.
En las circunstancias expuestas, procede que limitemos las sanciones disciplinarias a una suspensión de tres (3) meses computados a partir del 1ro de enero de 1986. Tan pronto cumpla con esta sanción disciplinaria, se le aceptará su renuncia al ejercicio del notariado.
El Juez Presidente Señor Pons no participó.